NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                  __________

                                       No. 21-1258
                                       __________

                            IN RE: MARY LOU DOHERTY,
                                            Appellant
                                    __________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                                (D.C. No. 2-19-mc-00167)
                       District Judge: Honorable Juan R. Sanchez
                                       __________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                 on October 28, 2021

           Before: GREENAWAY, JR., KRAUSE, and PHIPPS, Circuit Judges


                                (Filed: November 9, 2021)



                                       __________

                                        OPINION*
                                       __________




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
KRAUSE, Circuit Judge.

       Appellant Mary Lou Doherty appeals her disbarment by the United States District

Court for the Eastern District of Pennsylvania. A three-judge panel of that court found

that Doherty had violated Pennsylvania’s Rules of Professional Conduct1 and

recommended disbarment in a Report and Recommendation (“R&R”) adopted by the

District Court. Doherty concedes that she violated the Rules of Professional Conduct but

nevertheless appeals, arguing that disbarment is an unduly harsh punishment. For the

following reasons, we will affirm.

I.     BACKGROUND

       In February 2021, the District Court ordered Doherty’s disbarment for misconduct

arising out of a lawsuit she commenced seeking insurance coverage from Allstate after

the rental licenses for two properties she owned were revoked by the local township

government (the “Underlying Litigation”). As relevant to the instant appeal, at Doherty’s

first appearance in federal court in the Underlying Litigation, Judge Pappert, the

presiding judge, noted that Doherty had no colorable claim against Allstate, and therefore

warned Doherty that her lawsuit was likely frivolous and that Allstate would surely seek

to have her sanctioned. Doherty did not heed this warning, and instead proceeded to

vexatiously litigate the case over the course of the following four years with over 200

docket entries.




       1
        The District Court for the Eastern District of Pennsylvania has adopted the
Pennsylvania Rules of Professional Conduct. See Local R. Civ. P. 83.6.IV.B (2017 ed.).

                                             2
       Unsurprisingly, at the conclusion of the litigation, Allstate moved for sanctions

pursuant to 28 U.S.C. § 1927, and Judge Pappert granted that motion after finding that

Doherty:

              •      was motivated by her longstanding feud with the
                     township government, not by a belief that she had viable
                     claims against Allstate, so she knowingly prosecuted a
                     meritless case;

              •      “acted with willful bad faith” and further demonstrated
                     bad faith in her interactions with the court;

              •      had “[run] through countless stop signs with utter
                     disregard for the civil justice system, . . . turn[ing] a
                     simple (though baseless) insurance coverage case into
                     one with over 200 docket entries”; and

              •      had: “(l) multiplied proceedings; (2) in an unreasonable
                     and vexatious manner; (3) thereby increasing the cost of
                     the proceedings; and (4) doing so in bad faith or by
                     intentional misconduct[.]”

App. 222-28. Doherty did not appeal the sanctions order or challenge the Court’s factual

findings and subsequently paid the amount ordered.

       After Judge Pappert issued the sanctions order, the matter was referred to a three-

judge panel to determine whether further discipline was warranted. The panel appointed

counsel to investigate whether Doherty had violated the Pennsylvania Rules of

Professional Conduct and conducted a hearing at which Doherty testified and presented

mitigating evidence. In its R&R, the panel determined that Doherty had violated Rules

3.1, 3.2, 3.3(a), 4.1, and 8.4(d) of the Pennsylvania Rules of Professional Conduct and

recommended disbarment as an appropriate sanction “to protect the public from unfit

attorneys and to maintain the integrity of the legal profession and the judicial process.”

                                             3
App. 18 (quoting Off. Disciplinary Couns. v. Price, 732 A.2d 599, 606 (Pa. 1999)). In

explaining its decision to recommend disbarment as an appropriate punishment, the panel

quoted Judge Pappert, concluding that:

              [Doherty] is skilled in deception, practiced at obfuscation and
              imbued with an unshakable belief that she can scheme or argue
              her way out of anything. What’s worse, she believes that she
              can abuse her law license, and the law itself, without question
              or ramifications.

Id. at 19 (quoting id. at 228). The District Court adopted the R&R in its entirety over

Doherty’s objections and ordered her disbarment.

II.    DISCUSSION

       A federal district court “has the inherent authority to set requirements for

admission to its bar and to discipline attorneys who appear before it.” In re Surrick, 338

F.3d 224, 229 (3d Cir. 2003). We have appellate jurisdiction under 28 U.S.C. § 1291,

and “[w]e review district courts’ decisions regarding the regulation of attorneys who

appear before them for abuse of discretion.” Id. A court abuses its discretion when it

imposes sanctions based “on an erroneous view of the law or on a clearly erroneous

assessment of the evidence.” Adams v. Ford Motor Co., 653 F.3d 299, 304 (3d Cir.

2011) (quoting Bowers v. The Nat’l Collegiate Athletic Assoc., 475 F.3d 524, 538 (3d Cir.

2007)). Where the exercise of that discretion turns on factual findings, we review those

findings for clear error, id., while our review of legal determinations is plenary, In re

Surrick, 338 F.3d at 229.

       Doherty primarily argues that the District Court failed to properly weigh the

mitigating factors she asserted, including character testimony from her son, evidence of

                                              4
purported good works in the community, the presence of co-counsel in the Underlying

Litigation, her advanced age, her education, the fact that she had not been formally

disciplined for prior misconduct, and a self-proclaimed lack of a dishonest or selfish

motive. But the record is clear that the District Court did consider this evidence,

addressed each of Doherty’s proffered mitigating factors, and determined that “[t]hese

factors—insofar as they are true—do not adequately mitigate Doherty’s outrageous

conduct.” App. 18. Specifically, it found them undermined and outweighed by its

findings that Doherty: (i) refused to acknowledge her misconduct; (ii) refused to accept

Judge Pappert’s findings; and (iii) continued to engage in misconduct throughout the

disciplinary proceeding.

       Because the District Court’s determination that these aggravating factors

outweighed the mitigating factors was reasonable, its “account of the evidence is

plausible in light of the record viewed in its entirety,” and we cannot conclude that the

court abused its discretion, “even if, as the trier of fact, we would have weighed the

evidence differently.” United States v. Price, 558 F.3d 270, 277 (3d Cir. 2009) (internal

quotation marks omitted) (quoting Anderson v. City of Bessemer City, 470 U.S. 564, 573-

74 (1985)).

       To the extent Doherty challenges the District Court’s determination that she failed

to accept responsibility for her misconduct, that credibility determination is purely factual

and as noted above, we review factual findings for clear error, affording “due regard to

the trial court’s opportunity to judge the witnesses’ credibility.” Post v. St. Paul

Travelers Ins. Co., 691 F.3d 500, 515 (3d Cir. 2012) (quoting Fed. R. Civ. P. 52(a)(6)).

                                              5
Here, the record makes the District Court’s adverse credibility determination even more

than “plausible,” Price, 558 F.3d at 277; it provided extensive reasoning and pointed to

specific testimony from the hearing. As a result, we cannot say that the District Court’s

credibility determination was based on a clearly erroneous view of the evidence.

Travelers Cas. & Sur. Co. v. Ins. Co. of N. Am., 609 F.3d 143, 156-57 (3d Cir. 2010). Its

reliance on that determination was therefore not an abuse of discretion. Adams, 653 F.3d

at 304.

          Doherty next argues that the District Court misapplied the law by taking a

“primarily punitive” approach to attorney discipline, Reply Br. 9, and employing an

“almost per se” rule that disbarment is always warranted for misconduct involving

“misrepresentation or an intent to deceive,” Opening Br. 64. But this mischaracterizes

the District Court’s decision, which, in fact, provided the “necessary individual review”

Doherty seeks. Id. For example, the District Court closely examined her misconduct,

credibility, failure to accept responsibility, and each of her proffered mitigating factors,

and then determined that “a reprimand or suspension is not a sufficient sanction” to

“protect the public from unfit attorneys and to maintain the integrity of the legal

profession[.]” App. 18 (quoting Price, 732 A.2d at 606). At bottom, Doherty’s objection

is to the District Court’s weighing of the evidence, not to the legal standard it applied in

imposing the punishment it selected, and we cannot say it abused its discretion in the

weight it accorded.




                                               6
III.   CONCLUSION

       Even if “reasonable jurists may disagree” with the District Court’s decision to

order Doherty’s disbarment if “called upon to examine [the same evidence] in the first

instance,” In re Surrick, 338 F.3d at 237, that decision, in and of itself, was not

unreasonable. Accordingly, we must affirm.




                                              7